Citation Nr: 1103362	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from April 1945 
until January 1946 and had regular Philippine Army Service in 
January 1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Manila, 
Republic of the Philippines.  The appellant claims as the 
Veteran's wife.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In rating decisions of September 2006 and December 2007 
decision, the RO denied a claim of entitlement to service 
connection for the cause of the Veteran's death.  

2.  The evidence added to the record since September 2006, when 
viewed by itself or in context of the entire record, does not 
relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for the cause of the 
Veteran's death.


CONCLUSION OF LAW

The September 2006 rating decision denying service connection for 
the cause of the Veteran's death is final.  New and material 
evidence has not been received to reopen the claim to establish 
service connection for the cause of the Veteran's death.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  Such a letter was sent to the Veteran in September 2007, 
thus meeting the requirements of notice as related to Kent.

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of a letter sent to the claimant 
in September 2009 that addressed the elements of notice.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the division of responsibility 
between VA and a claimant in developing an appeal.  The letter 
also informed the appellant of what type of information and 
evidence was needed to establish an effective date. Therefore, 
the Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claim was readjudicated with the issuance of a 
Supplemental Statement of the Case in January 2010.  The 
appellant has not indicated any prejudice caused by this timing 
error, and the Board finds no basis for finding prejudice against 
the appeal of the issue adjudicated in this decision.  See 
Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).  

Based on the foregoing, adequate notice was provided to the 
claimant prior to the transfer and certification of her case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the appellant in the development of 
the claim.  However, under VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Because the claim of service connection for the cause of 
the Veteran's death is not reopened, the duty to assist does not 
apply to the claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Application to Reopen

Service connection for the cause of the Veteran's death was 
previously addressed and denied in a December 2007 rating 
decision.  The appellant was informed of the decision and of her 
right to appeal.  When a claimant fails to timely appeal an RO 
decision denying his claim for benefits, that decision becomes 
final and can no longer be challenged.  See DiCarlo v. Nicholson, 
20 Vet. App. 52, 55 (2006).  Except as provided by law, when a 
case or issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the matter 
is ended, and no further review is afforded.

In this case, following the issuance of the December 2007 rating 
decision denying service connection, the appellant did not submit 
a Notice of Disagreement.  Accordingly, the denial of December 
2007 is final.  Pursuant to 30 U.S.C.A. § 5108, however, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

If it is determined that new and material evidence has been 
submitted, the claim is reopened and VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
appellant in developing the facts necessary for her claim has 
been satisfied.  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Additionally, when determining whether the appellant has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the last 
final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

The Board notes that where a claim has been initially denied and 
new and material evidence is submitted within one year of the 
RO's initial determination (i.e. the appeal period), the evidence 
will be "considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal period" 
and prevents an initial determination from becoming final.  38 
C.F.R. § 3.156(b) (2010).

Here, a rating decision was issued in December 2007 and in March 
2008 the claimant submitted additional evidence.  The RO issued a 
new rating decision in March 2008 in which the additional 
evidence was considered.  It is unclear, however, if the RO 
considered such evidence as having been filed in connection with 
the claim as pending from the beginning of the appeal period, or 
if the March 2008 rating decision was intended as an independent 
rating decision.  

Although evidence was submitted within one year of the December 
2007 rating decision, the Board finds that it was not new and 
material evidence.  Thus the added evidence did not prevent 
finality from attaching to the December 2007 rating decision.  
Accordingly, the rating decision of December 2007 is final and 
decision on appeal is that of March 2008.  

The Board also notes that service connection for the cause of the 
Veteran's death was denied in June 2002, March 2003, June 2006 
and September 2006.  In each case notice of the denial was 
provided and in each case the claimant did not appeal the 
decision.  Each of these decisions is final.

The Veteran died on October [redacted], 1988 of gastric carcinoma.  The 
appellant's claim is that the cause of his death, gastric 
carcinoma, is entitled to service connection.  In the prior final 
decision of December 2007, the RO denied entitlement to service 
connection for the cause of the Veteran's death due to a lack of 
evidence relating his fatal gastric carcinoma to service, or 
showing that it developed within one year of separation from 
service.

The evidence at the time of the prior denial included the 
appellant's claims, certificates of the Veteran's death showing 
the fatal cause to have been gastric carcinoma, evidence of the 
Veteran's dates of qualifying service, and reports of discharge 
examination documenting that at separation the Veteran's 
abdominal viscera was normal.  Additional service records did not 
include any reference to a disease or injury related to gastric 
carcinoma.  A letter from March 1975 stated that the Veteran was 
"physically fit to work," and was signed by a physician.  April 
2002 and July 2007 statements indicated that prior to his death, 
the Veteran had been hospitalized from September 1988 through 
October 1988 for acute ruptured peptic ulcer pylorus secondary to 
fibrinopurulent peritonitis, and cholecystitis, and that during 
his hospitalization an emergency exploratory laparotomy had been 
performed.

In sum, the evidence showed that the Veteran had qualifying 
service, that his abdominal viscera was normal at separation, 
that in 1988 he was hospitalized due to an acute ruptured peptic 
ulcer, that he died of gastric carcinoma, and that the appellant 
believed the fatal cause of death was related to service.

Following denial of entitlement to service connection for the 
cause of the Veteran's death in December 2007, VA sent the 
appellant a letter informing her of the RO's denial and 
explaining her procedural and appellate rights.  The appellant 
did not appeal from the determination and it became final.  38 
U.S.C.A. § 7105 (2010).  In March 2008 an application to reopen 
the claim was submitted.  The application was denied in a March 
2008 rating decision and the appellant appealed to the Board.

Since the last final denial in 2007, evidence added to the record 
includes statements by the appellant endorsing a connection 
between the cause of the Veteran's death and his service.  
Additionally, in March 2007, symptoms of gastroesophageal reflux 
disease had improved with increased dose of a medication called 
omeprazole.  Partially legible notes from March 1948, June 1952 
and August 1958 appear to indicate prescriptions for kremil and 
santax.  In submitted statements, the appellant averred that the 
Veteran took these medications to relieve stomach symptoms, and 
that in 1947 he had revealed to her that he had cancer of the 
stomach.  In addition, the Veteran's identification card was 
submitted.

The Board notes that the appellant's March 2008 Notice of 
Disagreement was received within one year of the December 2007 
rating decision.  However, the appellant specifically identified 
that she was submitting the Notice of Disagreement in connection 
with the March 2008 rating decision.  Even if the Board were to 
accept the March 2008 Notice of Disagreement as timely and 
applicable to the December 2007 rating decision rather than the 
rating decision of March 2008, the Board's analysis is the same.  
In such case, the previous decision of September 2006 remains 
final, and the evidence submitted since that decision would also 
include a copy of a certification showing that the Veteran had 
been hospitalized in 1988.  While new, such document is 
cumulative of a hospitalization certification considered in 2002.

In total, evidence submitted since the last final denial includes 
the appellant's application to reopen her claim; records of 
medical prescriptions in 1948, 1952 and 1958; the Veteran's 
identification card; and lay statements from the appellant 
averring to the Veteran's endorsement of stomach cancer in 1947.

Of the newly associated evidence, the Board finds that the 
submitted prescriptions are not new and material as they do not 
relate to the fundamental reason for the prior denial.  
Specifically, they do not tend to show that the cause of the 
Veteran's death, gastric carcinoma, was incurred in service.  The 
same is true of the Veteran's identification card.  While not of 
record at the time of the last final denial, it is of no 
probative value in establishing the appellant's claim.

The Board has carefully considered the claimant's September 2008 
statement in which she indicated that "[s]ometime in December 
1947, [the Veteran] did inform me that he had cancer of the 
stomach.  I do not know exactly how he gathered this 
information."  The Board recognizes that, if true, these facts 
go directly to the heart of the matter of the appellant's claim.  
As noted above, in evaluating whether evidence is "new and 
material," the credibility of that evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the 
Court has also clarified that "Justus does not require the 
Secretary to consider the patently incredible to be credible."  
Duran v. Brown, 7 Vet. App. 216 (1994).  In this case, the 
appellant's sudden revelation regarding a statement by the 
deceased more than 60 years prior is patently incredible.  
Specifically, not only can the Board not ignore the flagrantly 
self-serving character of the statement, we also find incredible 
that the Veteran would have been diagnosed with cancer of the 
stomach in 1947 yet not succumb to the disease for another 41 
years of minimal, if any, medical treatment.

In short, the claim was previously denied for a lack of evidence 
relating to the Veteran's fatal gastric carcinoma to service or 
showing that it developed within one year a service.  Since that 
time no new evidence has been submitted to remedy this defect in 
the claim.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The 
application to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death is denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


